DETAILED ACTION
   Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to Applicant’s amendment filed 4/13/2022.
Claims 8 and 12 are amended.
Claim 9 is cancelled.
Claim 19 is newly added. 
Claims 1-8 and 10-19 are pending. Claims 1-7 and 15-18 have been withdrawn.
The Examiner withdraws the objection to the specification for minor informalities due to Applicant’s amendment filed 4/13/2022.
The Examiner withdraws the objection to the drawings as failing to comply with 37 CFR 1.84(p)(4) due to Applicant’s amendment filed 4/13/2022. The Examiner partially withdraws the objection to the drawings as failing to comply with 37 CFR 1.84(p)(5) due to Applicant’s amendment filed 4/13/2022. A portion of the objection under 37 CFR 1.84(p)(5) is maintained because certain reference signs are still not depicted in the drawings (see below).

Response to Arguments
Applicant’s arguments with respect to amended claim 8 filed 4/13/2022 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. Applicant’s amendment has necessitated the new rejection below because it contains claim limitations not previously considered, such as “said head plate configured to slide downward in said rod cavity and rest against said support surface adjacent to said exit opening when said rod mold is positioned over said support plate.” 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: elongated rods 10’ and 10’’ (Fig. 1 only includes elongated rod 10) and open end 202.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 8 and 10-11 and 13 are objected to because of the following informalities:
Regarding claims 8, 10-11 and 13, the claim limitation “said rod cavity” should be changed to –said at least one rod cavity-- to conform to the limitation in claim 8 (reciting “at least one cylindrical rod cavity”). 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10-14, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the claim limitation “said support base” in lines 6 and 8-9 lack antecedent basis. For examination purposes, the limitations will be interpreted as “said support surface.” Therefore, claims 10-14 and 19 are rejected for their dependencies. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kinney (US 200202) in view of Anderson (US 2018/0360102; of record) and Hilpert (US 1305467).
Regarding claim 8, Kinney discloses a device (Fig. 1, col. 1, para. 6; “a manufacturing tool”) for making plugs of tobacco formed into shape by operation of pressure (H; Fig. 3; col. 1, para. 4; col. 2, para. 3; “elongated rods made of compressed plant material”) on a lower die (B; see fig. 1-2; “flat support surface”) comprising:
a tubular casing (N; col. 3, para. 2; claim 2; “rod mold”) positioned over said lower die (see Fig. 2) including a cavity (D) in the shape of a cylinder and extending through the tubular casing (see Figs. 1-3) including an entrance opening (see Fig. 2; interpreted as the top of the tubular casing) and an exit opening (see Fig. 2; interpreted as the bottom of the tubular casing), the tubular casing is positioned over the lower die so that the exit opening is covered by the lower die (see Fig. 2; see col. 3, para. 2);
a plunger (A; col. 3, para. 2) is forced down (col. 3, para. 2; “slide down”) and extend longitudinally into the entrance opening and cavity (see Fig. 2) and including a flat bottom end (see Fig. 2) to compress the tobacco placed within the lower die when the plunger is forced down upon the tobacco (col. 2, para. 3; col. 3, para. 2).
However, Kinney is silent as to said plunger includes at least one pin opening formed on said bottom end and a removable plug including a pin configured to slide into said pin opening formed on said plunger when said plunger is forced into said rod cavity.
	Anderson teaches a mold for forming a cigar shaped object (abstract) comprising a mold (100; Fig. 7A-C), a tamping device (125; “plunger”) including a bore (128; “at least one pin opening”) formed on the bottom end (see Fig. 9), and a rod (122; “pin”) being freely inserted into the stem bore (para. 46; “configured to slide into said pin opening formed on said plunger when the plunger is forced into said rod cavity”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the plunger of Kinney to include a bore as in Anderson and added a rod configured to freely insert into the bore as in Anderson in order to create a bore in the article thereby improving air draw through the article (Anderson; abstract). 
	
Moreover, modified Kinney is silent as to a removable plug configured to slide inside said at least one rod cavity, said plug including a head plate configured to slide into said entrance opening and extend across said rod cavity and the pin extending upward and perpendicularly to said head plate, said head plate configured to slide downward into said rod cavity and rest against said support surface adjacent to said exit opening when said rod mold is positioned over said support plate. 
	Hilpert discloses a container for cigars (col. 1, ll. 9-10) comprising a casing (2; see Fig. 3-4; includes “at least one cylindrical rod cavity”), a sealing cap (6; “support surface”) closing an open end of the casing (p. 2, ll. 8-10), a humidifying member (13; “head plate”) received in a cavity (12) of the sealing cap capable of holding a sufficient quantity of moisture to preserve the free aromatic smoking qualities of the cigar (p. 2, ll. 22-29), and a piercing member (14; “pin”) extending perpendicularly to the humidifying member (see Fig. 3-4) for providing a draw hole in the cigar (p. 2, ll. 39-41), the humidifying member is configured to rest against the sealing cap when connected to the casing (see Fig. 3-4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lower die of Kinney to include a cavity for receiving a humidifying member and piercing member as in Hilpert in order to preserve the free aromatic smoking qualities of the tobacco material (Hilpert; p. 2, ll. 22-29). Such a modification would position the rod of modified Kinney such that it extends upwardly from the humidifying member, and would position the humidifying member adjacent to the exit opening over lower die. 
	Regarding the claim limitation the “head plate configured to slide into said entrance opening into said entrance opening” and “the head plate configured to slide downward in said rod cavity,” these limitations have been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114. However, because the humidifying member of modified Kinney is structurally similar to that instantly disclosed, it is capable of being operated with similar if not identical claimed characteristics. Specifically, the diameter of the humidifying member is smaller than both the entrance opening and the rod cavity (see Fig. 3-4 of Hilpert) and is received in the cavity of the lower die (see Hilpert p. 2, ll. 22-29), and therefore capable of sliding within the entrance opening and rod cavity. 

Regarding claim 14, modified Kinney is silent as to an adapter located on said plunger. 
Anderson further teaches the tamping device (125; Fig. 8-9) provided to allow loose material to be tamped down and compressed to a desired density (para. 44), wherein the stem or tamping rod (124) has removable, interchangeable tips of varying size to fit a variety of pocket sizes (para. 44; “adapter”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kinney’s packing rod to include interchangeable tips of varying size as in Anderson in order to fit a variety of pocket sizes (Anderson; para. 44). 

Regarding claim 19, modified Kinney discloses that the humidifying member (13; “head plate”) received in a cavity (12) of the sealing cap (p. 2, ll. 22-29) and that the piercing member (14) includes a holding flange for holding the humidifying pad in the cavity (p. 2, ll. 40-50). 
The Examiner notes that the humidifying member and the piercing members are two separate pieces.
However, modified Kinney does not explicitly teach that the pin is removably attached to said head piece. Specifically, it is unclear whether the piercing member of modified Kinney is removable from the sealing cap.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the piercing member to be removable from the sealing cap because It has been held that making the apparatus parts integral or separable when the operation of the apparatus is not otherwise changed is within the level of ordinary skill in the art. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). See MPEP 2144.04(V)(C).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kinney in view of Anderson and Hilpert as applied above with respect to claim 8, and further in view of Bryson (US 584322; of record).
Regarding claim 10, modified Kinney discloses the tool as discussed above with respect to claim 8.
However, modified Kinney is silent as to distance markings on said plunger indicating the distance said plunger is inserted into said rod cavity. 
Bryson teaches a tobacco compressor (title) for the manufacture of a plug tobacco (p. 1, ll. 8-14; see Figs. 5 and 5A) comprising: a box (1; Fig. 1; equivalent to a rod mold) and a packing rod (15; Fig. 3, 3A; equivalent to a plunger) for reception of the body or straight portion of the needle during packing of tobacco-leaf into the mold (p. 1, ll. 70-80; equivalent to extending into said entrance opening and slide longitudinally inside said rod cavity) wherein  the packing-rods are provided with indexes having transverse lines or points spaced at regular intervals and numbered consecutively (p. 1, ll. 90-96; see Fig. 3 and 3A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added indexes as in Bryson to the plunger of modified Kinney in order to achieve comparative uniformity in the thickness of sections or layers of the tobacco layers (Bryson; p. 1, ll. 90-96). 

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kinney in view of Anderson and Hilpert as applied above with respect to claim 8, and further in view of Dena et al. (US 2017/0119039).
Regarding claim 11, modified Kinney discloses the tool as discussed above with respect to claim 8.
However, modified Kinney is silent as to said rod mold including a first mold member and a second mold member including at least one partial mold cavity, said mold cavities configured so that when said first mold member and said second mold member are aligned and registered, said rod cavity is formed.
Dena teaches a smokable pulverized leaf structure and a mold for producing the structure (abstract) comprising a mold (26) comprising two plates, each with a 180° arc cut into an inner side (see Fig. 9, para. 34, 41; “first mold member and second mold member” each including “at least one partial mold cavity”) which are placed together to form a 360° arc (para. 41; “rod cavity”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tubular casing of modified Kinney to include two plates each having a 180° arc in order to apply additional pressure around the mold such that no harmful additives are required to form the pulverized leaf structures (see Dena para. 5, 13).

Regarding claim 13, modified Kinney is silent as to an insert sleeve located inside at least one rod cavity and configured to receive said plunger when said plunger is inserted into said rod cavity.
Dena further teaches that the mold and components of the mold that come into contact with the pulverized leaf is coated with Teflon or a similar substance (“insert sleeve”) that will reduce sticking of the leaf to the components (para. 50). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a Teflon coating as in Dena to the cavity of modified Kinney because (a) the cavity comes into contact with tobacco leaves (Kinney; col. 2, para. 3; col. 3, para. 2), and (b) such a modification is beneficial in that it would reduce sticking of the leaves to the cavity (Dena; para. 50). 

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kinney in view of Anderson and Hilpert as applied above with respect to claim 8, and further in view of Lindsley (US 29436; of record).
Regarding claim 12, modified Kinney discloses the tool as discussed above with respect to claim 9.
However, modified Kinney is silent as to said plunger includes three pins attached to said head plate and said bottom surface of said plunger includes three pin openings. 
Lindsley discloses a hydraulicized or compressed cigar (Fig. 4, 10-12) formed by forming a powerful compression of tobacco in a mold and around a suitable former N (p. 1; col. 1, l. 40- co. 2, l. 14), wherein the orifice formed may be varied and include several instead of one (p. 1; col. 2, ll. 14-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tobacco of modified Kinney including one aperture to include multiple apertures as in Lindsley because both configurations are known to hold fire better and burn more evenly (Lindsley; p. 1; col. 2, ll. 32-34). Said skilled artisan would appreciate that multiple pins/formers are required to form the multiple apertures. Therefore, it would have been obvious to said skilled artisan to have added multiple pins (e) to form the multiple apertures as suggested by Lindsley. Likewise, said skilled artisan would be motivated to have added multiple holes (i) to the plunger (E) to accommodate the added pins. Moreover, adding the holes (i) to the plunger (E) and pins (e) to the base of wood (B) is obvious because both modifications involve a mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04(VI)(B).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712